DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it reads like a claim.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 12, 15-21, 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US 2015/0264678) in view of Kini et al (US 2020/0059327).
In claim 1, Yin discloses an apparatus comprising: a receiver (see at least Fig.11; receiver 1120) that receives at least one downlink transmission within a downlink 
In claim 2, Yin further discloses wherein the processor determines to use the fallback hybrid automatic repeat request acknowledgement transmission in response to the number of the at least one downlink transmission not larger than N, wherein N is a positive integer (see at least [0192]; defining DAI as 1 that determines the use of the fallback mode).
In claim 3, Yin further discloses wherein the processor: determines at least one hybrid automatic repeat request acknowledgement bit required for hybrid automatic repeat request acknowledgement feedback corresponding to the at least one downlink transmission; and determines to use the fallback hybrid automatic repeat request acknowledgement transmission in response to the number of the at least one hybrid automatic repeat request acknowledgement bit not larger than Z, wherein Z is a positive integer (see at least [0192]; defining DAI as 1 that determines the use of the fallback mode).
For claim 4, Yin further discloses for each at least downlink transmission comprises an indicator indicating whether the fallback hybrid automatic repeat request acknowledgement transmission is to be used, and the indicator is contained in downlink control information (see at least Fig.6 step 604 and/or [0194]; the valid configuration (indicator) in DCI (downlink control information)); and the processor determines to use the fallback hybrid automatic repeat request acknowledgement transmission in response to the indicator indicating the fallback hybrid automatic repeat request acknowledgement transmission to be used (see at least [0194] and/or Fig.6 step 608 
For claim 5, Yin further discloses wherein: each of the at least one downlink transmission comprises an indicator indicating whether single downlink transmission is transmitted in the downlink association set; and the processor determines to use the fallback hybrid automatic repeat request acknowledgement transmission in response to the indicator indicating a single downlink transmission is transmitted in the downlink association set (see at least [0192]; defining DAI as 1 that determines the use of the fallback mode).
For claim 6, Yin further discloses wherein: each of the at least one downlink transmission comprises an indicator indicating whether the number of the at least one downlink transmission in the downlink association set is not larger than X; and the processor determines to use the fallback hybrid automatic repeat request acknowledgement transmission in response to the indicator indicating the number of the at least one downlink transmission in the downlink association set is not larger than X, wherein X is a positive integer (see at least [0192]; defining DAI as 1 that determines the use of the fallback mode).
For claim 7, Yin further discloses wherein: each of the at least one downlink transmission comprises a downlink assignment index indicating a number of the at least one downlink transmission in the downlink association set; and the processor determines to use the fallback hybrid automatic repeat request acknowledgement transmission in response to the value of the downlink assignment index not larger than 
For claims 9 and 23, Kini further discloses hybrid automatic repeat request acknowledgement codebook includes a single hybrid automatic repeat request acknowledgement bit (see at least abstract and/or [0003] and/or [0164]; WTRU configured to provide a single-bit HARQ feedback for TB-based retransmission).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to configure the HARQ codebook to include a single-bit HARQ as taught by Kini into the apparatus of Yin for the purpose of at least having flexible/configurable retransmission scheme(s) that provide feedback messages based on at least a transport block (TB) depending on the network/device configuration.
For claims 10 and 24, Kini further discloses a single hybrid automatic repeat request acknowledgement bit in response to single downlink transmission being transmitted in the downlink association set (see at least abstract and/or [0003] and/or [0164]; WTRU configured to provide a single-bit HARQ feedback for TB-based retransmission); two hybrid automatic repeat request acknowledgement bits in response to single downlink transmission being transmitted in the downlink association set and the single downlink transmission carrying two transport blocks (see at least abstract and/or [0003] and/or [0164]; WTRU configured to provide a single-bit HARQ feedback for TB-based retransmission (single-bit per eachTB)); and M hybrid automatic repeat request acknowledgement bits in response to single downlink transmission being transmitted in the downlink association set and the single downlink transmission is configured for code block group based retransmission, wherein M is the configured 
For claim 12, Yin further discloses wherein the first resource is indicated by an associated downlink assignment from a set of resources configured by radio resource control signaling (see at least [0193]; PUCCH resource configured by RRC signaling).
Claims 15-21 and 26 are rejected for same reasons as claims 1-7 and 12, respectively, since they are related as (UE) communicating with (eNB) (see at least Fig.12; eNB that comprises transmitter 1217, processor 1282 and receiver 1278).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


	/Hicham B. Foud/
	Art unit 2467

/AYANAH S GEORGE/Primary Examiner, Art Unit 2467